Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing TO: Wells Fargo Bank, N.A., not in its individual capacity, but solely as Trust Administrator on behalf of the Fieldstone Mortgage Investment Trust Series 2007-1 ATTN: Wells Fargo Bank, N.A. 9062 Old Annapolis Rd. Columbia, Maryland 21045 Attn: Carla Walker, Client Manager  Fieldstone 2007-1 Fax #: (410) 715-2380 Phone#: (410) 884-2000 CC: John Kendall 410-772-3772 FROM: Carmine Pilla JPMorgan Chase Bank, N.A. RE: Interest Rate Swap Confirmation YOUR REF: OUR REF: DATE SENT: NO OF PAGES: 8 (Including Cover) URGENT: PLEASE SIGN AND FAX THIS CONFIRMATION TO (001) 8888033606 Interest Rate Swap Transaction The purpose of this letter agreement is to confirm the terms and conditions of the Transaction entered into between: JPMORGAN CHASE BANK, N.A. (JPMorgan) and Wells Fargo Bank, N.A., not in its individual capacity, but solely as Trust Administrator on behalf of the Fieldstone Mortgage Investment Trust Series 2007-1 (the Counterparty) on the Trade Date and identified by the JPMorgan Deal Number specified below (the Transaction). This letter agreement constitutes a Confirmation as referred to in the Master Agreement specified below, and supersedes any previous confirmation or other writing with respect to the transaction described below. The definitions and provisions contained in the 2efinitions (the Definitions), as published by the International Swaps and Derivatives Association, Inc. are incorporated into this Confirmation. In the event of any inconsistency between those definitions and provisions and this Confirmation, this Confirmation will govern. This Confirmation supplements, forms part of, and is subject to, the ISDA Master Agreement dated as of April 12, 2007, as amended and supplemented from time to time (the Agreement), between JPMORGAN CHASE BANK, N.A. (JPMorgan) and Wells Fargo Bank, N.A.,not in its individual capacity, but solely as Trust Administrator on behalf of the Fieldstone Mortgage Investment Trust Series 2007-1 (the Counterparty). All provisions contained in the Agreement govern this Confirmation except as expressly modified below. Our Ref: #6900035440251 Sent: Page 1 of 7 The terms of the particular Interest Rate Swap Transaction to which this Confirmation relates are as follows: A. TRANSACTION DETAILS JPMorgan Deal Number(s): Notional Amount: Per attached schedule in Exhibit A Trade Date: April 05, 2007 Effective Date: April 12, 2007 Termination Date: April 25, 2012 subject to adjustment in accordance with the Modified Following Business Day Convention Premium: Premium Payer: Counterparty Premium Amount: USD 49,000.00 Premium Payer Payment Date: 12 April 2007 Fixed Amounts: Fixed Rate Payer: Counterparty Fixed Rate Payer Period End Dates: The 25 th of each month in each year commencing with May 25, 2007 to and including the Termination Date, subject to no adjustment Fixed Rate Payer Payment Dates: The Fixed Rate Payer Period End Date, subject to adjustment in accordance with the Modified Following Business Day Convention Fixed Rate: 5.03 percent Fixed Rate Day Count Fraction: Act/360 Business Days: New York Floating Amounts: Floating Rate Payer: JPMorgan Floating Rate Payer Period End Dates: The 25 th of each month in each year commencing with May 25, 2007 to and including the Termination Date, subject to adjustment in accordance with the Following Business Day Convention Floating Rate for initial Calculation percent Our Ref: #6900035440251 Sent: Page 2 of 7 Period: Floating Rate Payer Payment Dates: Two (2) Business days preceding each Floating Rate Payer Period End Date. Floating Rate Option: USD-LIBOR-BBA Designated Maturity: 1 Month Spread: None Floating Rate Day Count Fraction: Actual/360 Reset Dates: The first day of each Calculation Period. Compounding: Inapplicable Business Days: New York Calculation Agent: JPMorgan, unless otherwise stated in the Agreement. B. ACCOUNT DETAILS Payments to JPMorgan in USD: JPMORGAN CHASE BANK NA JPMORGAN CHASE BANK NA BIC: CHASUS33XXX ABA: 021000021 AC No: 099997979 Ref: #6900035440251 Payments to Counterparty in USD: Wells Fargo Bank, N.A. San Francisco, CA ABA # 121000248 Acct: # 3970771416 Account Name: Corporate Trust Clearing FFC # 53140601 Ref: Fieldstone 2007-1 Basis Risk Reserve Account C. OFFICES JPMorgan: NEW YORK Counterparty: SAN FRANCISCO D. RELATIONSHIP BETWEEN PARTIES Each party will be deemed to represent to the other party on the date on which it enters into a Transaction that (absent a written agreement between the parties that expressly imposes affirmative obligations to the contrary for that Transaction): (a) Non-Reliance. It is acting for its own account, and it has made its own independent decisions to enter into that Transaction and as to whether that Transaction is appropriate or proper for it based upon its own judgment and upon advice from such advisers as it has deemed necessary. It is not relying on any communication (written or oral) of the other party as investment advice or as a recommendation to enter into that Transaction; it being understood that information and explanations related to the terms and conditions of a Transaction shall not be considered investment advice or a recommendation to enter into that Transaction. No communication (written or oral) received from the other party shall be deemed to be an assurance or guarantee as to the expected results of that Transaction.
